IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MARCUS TYRONE BROADNAX,                 NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-1602

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 15, 2015.

An appeal from an order of the Circuit Court for Escambia County.
Ross Goodman, Judge.

Marcus Tyrone Broadnax, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. Fla. R. App. P. 9.420(a)(2); see Rivera v. Dep’t of Health, 40

Fla. Law Weekly D871 (Fla. 1st DCA April 15, 2015).

WOLF, ROWE, and SWANSON, JJ., CONCUR.